 196,DECISIONS OF CINATIONAL' LABORTRELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis proceeding, the Board makes the following determination of dis-pute, pursuant to Section 10 (k) of the Act :1.Laborers employed by Mechanical Specialty, Inc., who are repre-sented by Local 18, International Hod Carriers, Building and Com-mon Laborers Union of America, AFL-CIO, are entitled to performthe unloading and positioning of laboratory equipment for theirEmployer.2.United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local 213, is not entitled, by means proscribed by Section8 (b) (4) (D) of the Act, to force or require the Employer to assign theabove work to carpenters who are represented by the Carpenters.3.Within 10 days from the date of this Decision and Determina-tion, the Carpenters shall notify the regional Director for Region23, in writing, whether or not it will refrain from forcing 'orrequiring the Employer, by means proscribed by Section 8 (b) (4)(D) of the Act, to assign the work in dispute to carpenters rather thanto laborers.Kamp Togs, Inc.andInternational Ladies' Garment Workers'Union,AFL-CIO.Case No. 14-CA-3167. August 5, 196 .DECISION AND ORDEROn May 12, 1964, Trial Examiner James F. Foley issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and deist ' therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.. Thereafter, the Respondent fileda bill of exceptions and assign-ment of error to the TrialExaminer'sDecision,and the GeneralCounsel filed a briefin answer.Pursuant to, the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to athree-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of theTrial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions and brief, and the entirerecord inthe case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.148 NLRB No. 21.i KAMP TOGS, INC.ORDER197Pursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent KampTogs, Inc., its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, asmodified below.The following language shall follow paragraph 2(a) of the TrialExaminer's Recommended Order.(b)Notify Victor Mannahan, if presently serving in the ArmedForces of the United States, of his right to full reinstatement uponapplication in accordance with the Selective Service Act andUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.The other paragraphs of paragraph 2 shall be relettered accordingly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, Case No. 14-CA-3167,was brought under Section 10(b) of theNational Labor Relations Act, as amended61 Stat. 136,73 Stat. 519),herein calledthe Act, ona charge filed September 5, 1963, against Respondent Kamp Togs, Inc.,herein called Respondent,by International Ladies' GarmentWorkers' Union, AFL-CIO, hereincalled the Union.On October 30, 1963, the General Counsel of theNational Labor Relations Board, herein called the Board,issued a complaint andnotice of hearing against Respondent,alleging violations of Section 8(a) (1) and (3)of the Act.On November 8, 1963, Respondent denied the allegations of unfairlabor practices in General Counsel's complaint.On December31, 1963, GeneralCounsel amended the complaint,and on January 8, 1963, Respondent denied theamended allegations of unfair labor practices contained in the amendment.A hear-ing on the complaint and answer,as amended,was held beforeTrialExaminer JamesF. Foley on January 14 and 15, 1964, at Louisiana,Missouri.General Counsel,Respondent,and Charging Party were representedat the hearing.The parties wereafforded anopportunityto be heard,make oral argument,and file briefs.GeneralCounsel and Respondent filed briefs after the close of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent,aMissouri corporation,with its principal office and place of businessin Clarksville,Missouri,is engaged in the manufacture,sale, and nonretaildistri-bution of children's clothing and relatedproducts.During thecalendar year 1963,Respondent caused goods and materialswith a valuein excessof $50,000 to betransported,sold, and shippeddirectly from its Clarksville,Missouri, place of business,to points outside the State of Missouri. I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act, andthat assertion ofjurisdiction will effectuate the purposesof the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background evidenceRespondent employs approximately 100 persons at its Clarksville plant.1 In-cluded in the 100 employees are 9 cutting room employees.This case is concerned1Respondent employs SO persons at another plant In Pleasant Rill, Missouri,a shortdistance from Clarksville 198DECISIONS OF NATIONALLABOR RELATIONS BOARDwith eight of these employees.Four of them are cutters, three of them spreaders,and one is a pattern marker.The ninth employee is a pattern grader.Their fore-man is Arnold Shaw. The plant manager is Edward Waxman. Al Kopolow ispresident and Jack Kopolow is vice president.They have offices in St. Louis,Missouri.Jack Kopolow normally visits the Clarksville plant about once a week.The eight cutting room employees are cutters Victor Mannahan, Luke Swarnes, AlfredBaumann, and Jack Detienne, spreaders Hurley Conway, Bob Meloan, and JohnRobinson, and pattern marker Harry Pilkington.The pattern grader who workswith them in the cutting room is Thomas Phillips. Shaw is also his foreman.In early March 1963, Local 181 (Cutters' Local) of the Union engaged in anorganizational campaign to organize the four cutters, the three spreaders, and thepattern marker.On or about April 30, 1963, four of the eight employees signedcards designating the Union to act as their collective-bargaining representative.OnMay 3, 1963, Local 181 filed with the Regional Office in St. Louis, Missouri, apetition for certification as collective-bargaining representative of the eight cuttingroom employees.Respondent received notice of the filing of the petition on May 4,1963.A Board-conducted election in this unit of eight employees was held onMay 24, 1963. Four of the eight employees voted against the Union, three votedfor it, and one vote was challenged.On June 4, 1963, the Regional Director forRegion 14 issued a certification of results of election in which he stated that amajority of valid votes had not been cast for any union appearing on the ballot and,therefore, no such organization was the collective-bargaining representative of theeight cutting room employees.B. Interference, restraint, and coercion 2On April 29, 1963, Plant Manager Waxman held a meeting in the plant for allemployees.At this meeting, Waxman informed the employees that Respondent wasinstituting a profit-sharing plan which could provide to each employee at least anextraweek's pay, and perhaps 2 or 3 extra weeks' pay, depending on theCompany's profits.Waxman also said that President Kopolow had told him not tomention the plan, but he decided to tell them about it anyway, rather than wait untila later date, that it had been approved by the "Government" but he did not knowtoo much about it, as it was still in the planning stage.He said he would knowmore about it later.At the hearing, Waxman testified that he did not know whenthe profit-sharing plan had been submitted to the "Government."Waxman alsotestified that he did not know then (January 15, 1964) whether the plan had beenplaced in effect.He said the intention was to place it in effect in the year 1964.He knew no more about the details at the hearing than he knew on April 29, 1963.Employee Mannahan made the original contact with the Union in early March1963.On March 12, 1963, Jerry Perlstein, International representative of the Union,with an office in St. Louis, Missouri, met with Mannahan and three other cuttingroom employees in Louisiana, Missouri, a short distance from Clarksville.Theywere Swarnes, Pilkington, and Baumann.Swarnes and Mannahan signed authoriza-tion cards, and gave them to Perlstein.Both were given authorization cards todistribute to other cutting room employees.The next day Mannahan asked Bau-mann, Pilkington, and Conway, another cutting room employee, to sign authorizationcards.They did not sign at the time.Perlstein made two or three visits to Louisianaafter the March 12 meeting to call on cutting room employees at theirhomes toseek theirsignatures on authorization cards.Swarnes did not work on April 29 when Waxman told the employeesin a meetingabout the proposed profit-sharing plan.On the morning of April 30, Shaw, thecutting room foreman, told Swarnes about the proposed profit-sharingplan.He alsosaid thatWaxman would probably explain it to him, but perhaps woud not getaround to it right away.AfterMannahanunsuccessfully attempted to reach Perlsteinby long-distance telephone on April 30, Swarnes reached him indirectly throughErple Reams, another union official.She was able to communicate with him andinform him that the Respondent's cutting room employees wished to meet with himthat evening in Louisiana.That evening Perlsteinagainmet with the cutting roomemployees in Louisiana.Employees Mannahan, Swarnes, Baumann, Meloan, andConway met with him.Detienne came to the meeting hall, but did not enter it toattend themeeting.He waited outside.Perlstein and the four employees discussed2 In making the following evidentiary findings, I have evaluated the demeanor and othertestimony of Respondent's two witnesses as well as the demeanor and other testimony ofGeneral Counsel's six witnessesI have also considered the arguments of Respondent'scounsel dealing with the credibility of the witnesses. KAMP TOGS, INC.199Respondent's proposed profit-sharing plan, and Mannahan, Swarnes, Meloan, andConway signed authorization cards, and gave them to Perlstein.Baumann kept hiscard.On May 1 or 2,Plant Manager Waxman came to Pilkington'swork station andsaid to him that he had heard some of the fellows had signed union cards, and askedif he had signed a card.Pilkington answered that he had not.Waxman then saidhe thought that he had been fair with the employees,and did not understand whythey wanted a union.He said further that he knew Respondent would never sign aunion contract.On or aboutMay 2,Shaw, the cutting room foreman,came toSwarnes' work station and said to him that he understood that he had signed a unioncard.Swarnes answered that he -had.Shaw asked him why he signed the card, andsaid he did not understand him, that he had never laid him off, or had holleredat him, or bothered him or the other men. Swarnes said that they had never re-ceived raises, and figured that the only way to get a raise was through the Union.The next day, May 3, Plant Manager Waxman spoke to Swarnes at his work station.He said that Shaw had told him that he had signed a union card.Swarnes repliedthat he had, and that most of the men in the cutting room had.Waxman then saidthat Swarnes had made a mistake in signing the card,and that Respondent's profit-sharing plan would amount to more in the long run than what Swarnes would get ifhe joined the Union and received a slight raise as a result of his unionactivity.Waxman also said to Swarnes that if the employees selected a union to represent them,the employees would be laid off in slow periods,as the Respondent,under a unioncontract,could not afford to pay the employees to stand around,wax tables, anddust the lights.As previously stated, Local 181 of the Union, on May 3, filed with the RegionalDirector a petition for certification as collective-bargaining representative of eightof Respondent's nine cutting room employees.Thomas Phillips, the pattern grader,was not included in the unit for which the Union sought certification as collective-bargaining representative.On Saturday, May 4, Waxman received a letter fromthe Regional Office in which he was informed that the representation petition hadbeen filed.A copy of the petition was enclosed.On the following Monday orTuesday, May 6 or 7, Waxman told Phillips, the pattern grader, about the petitionand that he was not included in the unit.He said he knew four of the eight em-ployees had signed cards, and wondered who they were.About May 6, Waxman had another conversation with Swarnes.He said toSwarnes that he wished to talk with him, and Swarnes replied that he wished totalk to him.Swarnes first asked Waxman to explain the profit-sharing plan, sayingthat he could not see how it could benefit him.After discussing the plan, Waxmansaid that Swarnes would receive no benefit by joining the Union, and that if Respond-ent were to sign a union contract,Swarnes would be laid off during slack periods.He also said that Kopolow did not have any use for unions, and Respondent wouldclose the plant down before it would sign a union contract.Waxman then statedthat Mannahan had talked Meloan, one of the spreaders, into signing a union card.Swarnes asked Waxman how much of a raise the employees would receive if theUnion lost the election.Waxman replied he could not tell Swarnes because it wasagainst the rules to tell how much of a raise he would give,but that before when theyhad union trouble, the boys received a raise about 3 weeks after the election.Swarnes asked how much of a raise the boys received,and Waxman answered thatit was 10 or 15 cents.AboutMay 6,Waxman came to Mannahan's work station and asked him if hehad signed a union card.Mannahan answered that he had.Waxman asked Man-nahan what he hoped to gain by signing the card.Mannahan replied that the Unionwould obtain a raise for him.Waxman then said, "What makes you think that evenif this factory plant does go union that Al Kopolow will ever sign a union contract?"He stated to Mannahan that Kopolow would rather close the plant down than signa union contract.About May 6 or 7, Waxman again talked to Pilkington at hiswork station.He said he did not know why the employees wanted a union as hehad treated them fairly.He also said they had steady work, unlike what theywould have if the Union got in,and that Respondent would not go along with aunion contract.About May 13, Waxman made another speech to the assembled employees, withthe exception of the eight cutting room employees.Waxman again spoke in generalterms about the profit-sharing plan, and what it would mean to the employees, andalso stated that all employees who had beenwiththe Respondent 5 years or morewould get a 2-week vacation instead of a 1-week vacation.The new vacation planwould become effective in July 1964.About May 13, Waxman went to Baumann'swork station and asked him if he had signed a union card.Baumann answered that `ZOODECISIONSOF NATIONALLABOR RELATIONS BOARDhe had but tore it up, and did not turn it in to the Union.Waxman then said he wasglad Baumann had done this,that he thought the profit-sharing plan was going to bea good thing for the employees.About May 17, Waxman called Mannahan from his work station to the waterfountain nearby, and asked him why he was so set on the Union.Waxman remarkedat this time that he could never get a definite answer out of Mannahan as to whetherthe latter was for or against the Union, even though he knew he was for the Union.Mannahan answered that he was for the Union,and if there was one vote for it inthe election,Waxman should know that it was his.Waxman replied that the factorywould never go union, andthat AlKopolow, the owner, would never sign a unioncontract.He then said to Mannahan that he would give him a 10-cent raise if hevoted against the Union.He also said that he could not figure out why the boys didnot favor the profit-sharing plan as it meant more to them than the Union couldgive them.He warned Mannahan that if the employees went union,the cutterscould not do spreaders'work as they had in the past, but would be laid off when workwas slack.About Tuesday,May 21, Waxman held a meeting of the cutting room employees.At this meeting,Waxman told the employees that they would be better off withoutthe Union,that Kopolow would not sign a union contract if the shop went union,and would close the plant, and that he had paid them for 52 weeks a year, but ifthe Union got in, they would be laid off during slack periods.He also said he hadtried to be a good boss, had treated them fairly,and had not closely supervisedthem, but that if Respondent became a union shop, he would show them what adifficult boss he could be.If he caught them huddled in a group talking,he wouldfire them.He then referred to the profit-sharing plan.He said it was a good deal,and that if they understood it more thoroughly,they would not be interested in theUnion.He ended his talk by telling them that if all of them voted against the Union,he would see to it that everything would come out all right.On Thursday,May 23, the day before the election,Waxman held another meetingof the cutting room employeesHe again told them that the profit-sharing plan wasbetter than they realized,that they did not understand it, and he could not explain itto them, and that it was better for them than what the Union could obtain for them.He said he wanted to see eight "no"votes and no "yes" votes,and that he wouldnot hold anything against anybody for what they did as long as the election cameout the way he wanted it.He again said that he had been a good boss,but that ifthey voted the Union in, he could turn into a very difficult boss.He repeated hisprior statements that Respondent would never sign a union contract,but would closedown and move out, and the employees would lose everything, and that Respondenthad employed them 52 weeks a year, but if they went union,cutters could not dospreaders'work,and would be laid off when there was not cutters'work for themto do.He ended his talk with a warning that if any of the employees thought aboutdisclosing what he had said to them, and of filing unfair labor practice charges, theyhad better think about such a move because they would have to face him in court,that he could not be arrested or put in jail,and would be"cited" only, and he couldrephrase his words and tell them the same thing again as he was telling them then.The election began aboutnoononMay 24In the morning,Mannahan toldWaxman that he was the Union's observer.Waxman replied that he knew it waseither he or Luke Swarnes.Shortly thereafter,asMannahan was walking withWaxman toward the election area, Waxman said to Mannahan,"Vic, don't do some-thine that will hurt yourself.Do right and I will take care of you " The eightemployees,comprised of the cutters,spreaders,and the pattern marker,voted inthe electionAs previously stated, three votes were cast for_the Union,four against,and one ballot was challenged.The Union did not obtain a majority.The next morning,Saturday,May 25, Swarnes told Foreman Shaw that he wasone of the three employees who voted for the Union,and he did not want anyoneelse to be blamed.Shaw told Swarnes that he wanted him to tell this to Waxman.They both went to Waxman's office.Shaw telephoned Waxman, who was at home,and a short time later Waxman appeared at his officeSwarnes told Waxman whathe had told Shaw earlier.Waxman replied that he figured Swarnes voted for theUnion,that he knew two of the three who had voted for it,and knew Mannahanhad voted for the Union.Swarnes then said he was ready to take whatever punish-ment they felt was necessary.Waxman replied that Al Kopolow said that anyonewho voted for the Union would not get a raise. Swarnes said that he would quitif the others received a raise and he did not receive one.Waxman told him not toquit before talking to him first.Swarnes then asked Waxman what would havvento Mannahan,and Waxman said that Mannahan would never receive a raise,and wasworking on borrowed time. KAMP TOGS, INC.201About May 27, Waxman, in the presence of Jack Kopolow, Respondent's vicepresident, talked to Pilkington at the latter's work station.He asked Pilkington ifhe had voted for the Union.The latter answered that he had not, but if he had,he would not have told him the truth.He also said to Waxman that he thoughtthe vote at the election was to be a secret one, and that Waxman should not haveasked him how he voted .3Later that day, Jack Kopolow came to Pilkington's workstation, and said that they had sort of made him mad that morning when they talkedto him.Kopolow further said that it was important for them to know how Pilking-ton felt concerning the Union, as he had a key position with Respondent andwould be harder to replace than a cutter.Pilkington was a pattern marker.AsKopolow was leaving, he jokingly referred to an affair that Pilkington had had withone of the female employees in the plant.She had been discharged on the previousApril 12 because of such a matter.Effective June 17, 1963, the cutting room employees with the exception of Manna-han and Swarnes received a 10-cent-per-hour wage increase.When Shaw waspassing out the paychecks on June 14 to the cutting room employees, he told Swarnesthat the other cutting room employees had received a raise, and he had not. Shawmade reference to the conversation Swarnes had with Waxman on May 25 andsaid to him that he would talk to Waxman about the matter.He also said toSwarnes that he did not have any part in the decision not to give him a raise, thathe deserved it as much as any other man in the cutting room, and hoped that hewould have no hard feelings against him because of the decision.The followingMonday, June 17, Waxman told Swarnes that he had talked to President Kopolowand the latter had agreed to give him a raiseHowever, he said that Swarnes wasto be penalized for 3 weeks, and that the raise would be on his check for the weekbeginning July 8.On July 8, the 10-cent-an-hour wage increase was made effectivefor Swarnes.Mannahan never received a wage increase .4During the first week of September 1963, Waxman came to Swarnes' work station,and said to him that there would be unfair labor practice charges filed against him,Waxman, and he did not wish Swarnes to worry about it. Swarnes answered thathe should be the one to worry, and asked Waxman what he was going to say abouthis penalizing him for voting for the Union.Waxman replied that he would tellthem that Swarnes was the newest employee.The evidence shows that Swarneshad spent less time in the employ of Respondent than the other three cutters.Detienne had left his employment with Respondent, and was hired back after Swarnesbecame an employee.Meloan's length of service was shorter than Swarnes', but hewas a spreader while Swarnes was a cutter.C.Mannahan's dischargeAs previously stated,Mannahan had initiated the organizational activity thatresulted in the Board-conducted election on May 24, 1963.He was also the Union'sobserver at the election.He was discharged by Waxman on August 15, 1963.Atthe time of his discharge, he had been employed for 7 years by Respondent.Hehad spent 1 year as janitor, 11/z years as spreader, and 3V2 years as cutterWhenRespondent had a fire in its plant in December 1961, Mannahan along with otheremployees was temporarily laid off.However, he was immediately rehired to assistthe mechanic in work that was done on the machines.He was the only one of thecutting room employees assigned to this work.During the 7 years of employment,Waxman and he had been friendly, and had often engaged in friendly conversation.The record does not contain any evidence showing that Respondent had any faultto find with the caliber of Mannahan's work during the time it employed him.As previously, found,supra,Waxman told Swarnes on May 25 that Mannahanwould never receive a raise, and that he was working in the plant on borrowed time.Swarnes told Mannahan what Waxman had said to him.About a week later. June 7,Mannahan started a conversation with Waxman outside Waxman's office. Since theelection,Waxman had not spoken to Mannahan.He did not respond to his saluta-tions, and otherwise completely ignored him. In the conversation which Mannahanstarted with Waxman. he referred to Waxman's statement the day before the electionthat he would not hold any grudges against the cutting room employees if the elec-S This is the testimony of Pilkington. It is corroborated by Jack Kopolow's testimony' On May 6, 1963 all the hourly employees, with the exception of the cutting roomemployees, received a 5-cent-an-hour wage increaseGeneral Counsel does not rely on 'thegiving of the wage increase to the cutting room employees effective June 17, but merelyon the failureof Respondent to give Mannahan and Swarnesthe same increasethat theothers received 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion turned out the way he wanted.Waxman replied that he was not holding anygrudge against him, that he just did not like him any more.Mannahan asked himif it was true that he would be fired.Waxman answered that he would be fired someday, maybe not that day,maybe not the following day, but some day he would befired.Waxman continued,"All I can say is work hard and keep your nose clean."Mannahan said to Waxman that during his period of employment each had donea lot of favors for the other.Waxman replied that Mannahan had been paid forthe favors he had done.Mannahan,in reference to work he had done after theDecember 1961 fire in the plant, said,"Yes, but working out in the cold, in thegrease, in below zero weather, that it was awfully rough and I sure wouldn't liketo do it again."Waxman asked Mannahan if he was threatening him.Mannahanreplied that he was not.He added,however, that he knew more about the two firesthan Waxman thought he did.There was then a conversation about the machinesdamaged in the December 1961 fire.Mannahan conveyed to Waxman his opinionthat Respondent arranged machines in such a way as to make it appear that machinesnot there during the fire as well as the machines that were there were damaged bythe fire.Waxman then told him he was fired for threatening him, but that he wouldkeep him on until he could find another job as it was easier for him to find workwhile he was working than when not working .5Following this conversation with Mannahan,Waxman stated to employees andothers that Mannahan had threatened him.About the middle of June 1963, Man-nahan sought a conversation with Waxman,and Waxman talked to him outside thedoor of his office.He said to Waxman that be had heard that Waxman was tellingplant employees and other persons that he had threatened him, that he did notthreaten him, and that Waxman knew it.Waxman replied that it sounded like athreat to him.Waxman then said again that he should look for another job, thatsome day he would be fired,and it was easier to find a job when he was workingthan when he was not working.On Thursday,August 15,1963, about 4.30 p.m.,Mannahan came to Waxman'soffice, after being told by Foreman Shaw that Waxman wished to see him.Mannahantestified that when he entered the office,Waxman,who was sitting at his desk, said,"Vic, I am sorry that things have to end this way, but this is your last working day."Mannahan said that he expected it, and then Waxman asked him if he had looked foranother job.He said he had, and then added, "Is that all you have to say, Ed?"Waxman answered that it was.Mannahan then left.Waxman handed him twochecks.One was for the full week ending the following day, August 16, and thesecond check was for the previous week.According to Waxman,when he handedMannahan the two checks he said, "Vic,eight weeks ago I told you that I was lettingyou go, and I kept you for eight weeks and you have not done anything about gettinganother job."Waxman testified that he then said, "I think I have gone along withyou about as far as I can go, and I won'tneed you any more."Mannahan hasnever been recalled to employment by Respondent.Waxman testified that during the morning of August 15, Dola Windmiller,deputysheriff of Pike County,in which Clarksville and Louisiana are located,came to hisoffice and said he had something important to talk to him about.He asked himto come outside the building with him.Outside the building,the deputy sheriffasked Waxman if he would swear out a search warrant to search Mannahan's home.According to Waxman,he did not ask him for the reason for the search warrant, buttold him that they were not interested in such a thing,and would not want anythingto do with it.Waxman did not mention the visit of Windmiller to Mannahan whenhe discharged him later in the afternoon.6IWaxman testified that he considered Mannahan's statement about the machines to bea threatHe said he did not tell Mannahan that he would be fired until Mannahan begantalking about what he considered Respondent did in connection with the machines afterthe December 1961 fire.I do not credit this testimony.Mannahan was obviously pro-voked into talking about the machines either as a plea for special consideration or athreat by Waxman's admission that he was going to fire him5Mannahan admitted that during the period from his discharge to the hearing,he madeconsiderable money playing pool and cardsWhile I have considered this evidence alongwith that of Windmiller's visit with Waxman in weighing Mannahan's testimony, I findMannahan to be a credible witness from his demeanor testimony and from the testimonyhe gave of statements,events and other circumstances bearing on the issues,and theevaluation of his testimony when compared with the demeanor and other testimony ofWaxman KAMP TOGS, INC.203Analysis and ConclusionsOn the foregoing findings, I make the following findings and conclusions.Respondent, in violation of Section 8(a)(1) of the Act, interrogated employeesPilkington, Swarnes, Mannahan, and Baumann about their union activity in individ-ual conversations with them prior to the election on May 24, 1963, and interrogatedPilkingtonagainafter the election in the week beginning May 27, 1963.Respondent, in violation of Section 8(a)(1) of the Act, threatened employeesPilkington, Swarnes, and Mannahan in individual conversations prior to the election.Waxman stated to each of them that Respondent, would never sign a union contract,and stated to Swarnes and Mannahan that Respondent would close the plant downbefore he would sign a contract.He also told Swarnes that Respondent had no usefor unions and that he made a mistake when he signed a union card. Just prior tothe election on May 24, Waxman warned Mannahan, who was to be the Union's ob-server, not to do anything that would hurt him, and to do the right thing and hewould take care of him.Respondent in violation of Section 8(a) (1) of the Act threatened the cutting roomemployees assembled in meetings it called and held in the week prior to the May 24election.In the first meeting, Waxman told assembled employees that they werebetter off without a union, that President Kopolow would not sign a union contract,and contrary to what he had been, he would become a hard boss, if they selected theUnion to represent them. In the meeting held on May 23, the day before the elec-tion,Waxman told the eight cutting room employees he wanted eight "No" votesand no "Yes" votes; that he would hold no grudge against them if the election turnedout the way he wanted; that he would be a hard boss if they selected the Union torepresent them, and that Respondent would close down the plant beforesigning aunioncontract, and the employees would lose everything.Waxman also warnedthem against filing unfair labor practice charges against him for what he said in themeeting.He said they would have to face him in court, and that he would not bearrested or put in jail, but only ordered not to repeat what he had done.He couldrephrase his words and tell them the same things again.I do not find that Respondent violated the Act when Waxman told the employeesthat under a union contract he would have to lay them off during slow periods.Heexplained this statement in some instances by saying that the contract would not per-mit cutters to do spreaders' work, and in other instances by saying Respondent couldnot afford to pay wages under a union contract for cutters' and spreaders' work forpolishing and waxing tables and dusting lights. I find these statements to be ex-pressions of opinion, and protected by Section 8(c) of the Act.I conclude and find that Respondent, in violation of Section 8 (a) (1) of the Act,gave the impression that he engaged in surveillance of employees' union activitieswhen he said to Swarnes on May 6 that Mannahan had persuaded Meloan to sign aunionauthorization card.I conclude and find that Respondent, in violation of Section 8(a)(1) of the Act,promised a wage increase to Swarnes on or about May 6, and to Mannahan on orabout May 17, if they voted against the Union in the election. I find that Waxman'sannouncement on or about May 13 to all the employees, with the exception of thecutting room employees, that those with 5 years' or more service would receive 2weeks vacation instead of 1 week, to be a promise of benefit, and violative of Section8(a) (1) ofthe Act.The revised plan was to be effective the summer of 1964, notthe approaching summer of 1963.No explanation was given for the announcementof the additional week of vacation shortly before the election, although it was notto beeffective for another 15 months.The timing of the announcement, and thedate when it was to be effective, absent an explanation, discloses that it was apromiseof benefit designedto influencethe cutting room employees in the forthcom-ing election.While the announcement did not include the cutting room employees,it clearly conveyed to them notice of a benefit to be received if they would voteagainst theUnion.They knew they would enjoy the extra week if they did.I am persuaded that Plant Manager Waxman had knowledge of the union activitywhen he announced the profit-sharing plan to the assembled employees on April 29,1963.Union activity had been started in early March. Perlstein, the Union'sInternational representative,met with the cutting room employees on March 12,1963, and made several visits between that date and April 29 to visit homes of indi-vidual cutting room employees seeking signatures on union authorization cards.Waxman asked Pilkington on May 1, the day following the union meeting in theevening of April 30, if he hadsigned a unioncard.Shaw informed Swarnes 2days after the April 30 union meeting he had heard that he had signed a unioncardWaxman also talked to him about his signing of the card the next day. In 204DECISIONSOF NATIONAL,LABOR RELATIONS BOARDconnection with his testimony of a meeting of cutting room employees he claimshe held on May 6, Waxman testified that employees had had conversations about theunion activity, and what they said drifted back to him.Waxman had a source ofinformation which promptly conveyed to him information about union activityshortly after it occurred.It appears, therefore, that by April 29 he was well in-formed about the union activity that had been taking place since early March.7 Ifind evidence of knowledge of union activity by Respondent on April 29 in Waxman'sannouncement of the profit-sharing plan on that date after a sudden birth, Waxman'slack of knowledge of any details of the plan at the announcement as well as at thehearing 9 months later in January 1964, and the failure of Respondent at the hearingto produce any written evidence of the existence of the plan.Waxman testified that the plan was first conceived in late March or early April1963.In his speech to the employees on April 29 he spoke only in a very generalway about it.He said he did not know any of the details. But he also said ithad been approved by the "Government."How it could have been readied forsubmission to the "Government," submitted, and approved by April 29, is somethingthat is beyond my understanding.At the hearing this January 1964, Waxmanadmitted he did not know who submitted it to the "Government" or when it wassubmitted.He said it was intended- to be effective in 1964.However, he didnot know if it had been placed in effect or when it would be effective. It appearsto me that a plant manager would have this information about a matter so vital tomanagement and the employees, if it were more than something devised merelyto stave off the union activity of the employees.Nothing was offered by Respond-ent at the hearing to show that there was a profit-sharing plan at that time, or thatitwas something more than a makeshift device conceived to defeat the unionactivity of March and April 1963, and abandoned when the Union lost the electionon May 24, 1963.8-I conclude and find that the statements Plant Manager Waxman made to employeesabout the superior benefits they would receive under the profit-sharing plan arepromises of benefit violative of Section 8 (a) (1) of the Act.He made these state-ments prior to the election to Swarnes,Baumann,and Mannahan in individual con-versations, and in the two meetings of the cutting room employees he held during theweek of the election.The plan was conceived to defeat the union activity of thecutting room employees, and the latter statements made by Waxman regarding itssuperior benefits had the same objective. It is significant that the record is com-pletely silent in regard to anything being done about the profit-sharing plan followingthe defeat of the Union in the May 24 election.I conclude and find that Respondent, in violation of Section 8(a)(3) and (7)of the Act, denied to Swarnes for 3 weeks the wage increase the other cutting roomemployees, with the exception of Mannahan, received on June 17. 1963.Respondentleft unrebutted the testimony of Swarnes that he did not receive the increase forthis period,and also his testimony of Shaw's and Waxman's statements to him onMay 25, June 14, June 17, andin thefirstweek of September 1963, that he wasnot getting the increase because of his union activity.No explanation of any kindwas offered at the hearing by Respondent for denying Swarnes the increase for 3weeks.In reaching a determination as to whether Mannahan was discriminatorily dis-charged and denied a wage increase,I consider significant the testimony of Man-nahan's leadership in the union activity starting in March 1963, his competence asan employee, and the high regard in which he was held by Respondent prior to theMay 24election;Waxman's threats prior to and after the election of reprisals againstemployees for engaging in union activity;Respondent's penalizing of Swarnes for hisparticipation in the organizational effort;Waxman's statement to Swarnes on May 25'SeeAngwell Curtain Company,Inc v N.L R B.,192 F 2d 899 903 (C A7) ; N.L R B.v.Abbott Worsted Mills. Inc127 F. 2d 438, 440(CA.1) ; Quest-Shon Mark BrassiereCo., Inc.,80 NLRB 1149,1150,enfd. 185 F.2d 285(C.A 2), cert denied 342 U S 812;Stokely Foods,Inc.,91 NLRB 1267, 1270, enfd.193 F 2d 736 (CA 5)sRespondent'scounsel questionedMannahan'scredibiliiv on his testimony that theannouncement of the profit-sharing meeting was on April 29, 1963,while Pilkinglon testi-fied that it was made somewhere around April 1, 1963The testimony of Swarnes,Baumann, Phillips,and Perlstein corroborates the testimony of Mannalan.So doesWaxman's.He was not asked by his counsel on direct examination when lie announcedit.However,he testified that ie had its origin in lateMarch or earlyAprilTwo orthree weeks at the least would be needed to have it"whipped up"in some way forpresentation regardless of the motive for presenting it KAMP TOGS, INC.205and to Mannahan himself on June 7; that Mannahan would be fired for his unionactivity;Waxman's calculated exploitation of the opportunity he had to spread therumor that Mannahan had threatened him after he had provoked him into talkingabout work he had done on certain machines in Respondent's plant following theDecember 1961 fire; 9 and Waxman's summary discharge of Mannahan on August 15after Deputy Sheriff Windmiller had asked him to sign a search warrant to searchMannahan's home, without bothering to find out if there were any grounds in thesheriff's investigation of Mannahan that would make him an unsuitable employee.Upon this evidence, I find and conclude that Respondent discriminatorily dischargedMannahan and denied him a wage increase in violation of Section 8(a)(3) and (1)of the Act, because of his union activity.He did not discharge Mannahan becauseof what he said about the special work he had done following the December 1961fire.Respondent had not discharged Pilkington on April 12, 1963, as he had a femaleemployee who had had an affair with him, because he held the important job ofpatternmarker.However,Waxman's interrogation of Pilkington on May 1 inregard to his signing a union card, and on May 27 in regard to the way he votedin the election, indicates that he would have fired him if he had signed the card orvoted for the Union, and have used the affair as a pretext for the discriminatory dis-charge.Waxman fired Mannahan because he signed a union authorization card,voted for the Union in the election, and was a leader in the organizational effort, andan observer for the Union at the election.His pretext for the discriminatory dis-charge is what he considers a threat made by Mannahan in early June 1963.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE'UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that Respondent be required to cease and desist from such unfair laborpractices and take such affirmative action as appears necessary to effectuate thepolicies of the Act. In view of my findings that Respondent not only engaged inseveral acts of interference, restraint, and coercion, but also discriminatoiily dis-charged employee Victor Mannahan and denied him and employee Luke Swarnes awage increase because of-their union activity, I shall recommend a broad cease-and-desist order against any interference with, coercion, or restraint of employees in theexercise of their protected activities.I shall recommend that Respondent offerMannahan immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges, and makehim and Swarnes whole for any loss of pay they suffered by reason of the discrimina-tion against them as provided in F. W.Woolworth Company,90 NLRB 289, withinterest at 6 percent per annum, as provided inIsis Plumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Respondent Kamp Togs, Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and International Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By interrogating employees in regard to their union activity; by threateningthem with closing down the plant, loss of employment, harsher working conditions,and denials of wage increases and a contract with a bargaining representative selectedin a Board-conducted election, if. they engaged in union activity or voted for acollective-bargaining representative in a Board-conducted election; by engaging insurveillance or giving the appearance of engaging in surveillance of employees' unionactivities; and by promising a profit-sharing plan, wage increases, and additionalvacation time if they abandoned union activity or voted against the Union in theelection, Respondent engaged in conduct that interferes with, coerces, and restrainsemployees in the exercise of rights guaranteed them in Section 7 of the Act, in viola-tion of Section 8 (a)( 1 ) of the Act.6On -the evidence before me,- it- appears that Mannahan In early June 1963 could havethreatenedWaxman upon the latter telling him he would be fired, or could merely' have,made a plea that he be retained in his job In spite of his union activity,in view of the workbe had done after the December 1961 fire. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By discharging employee Victor Mannahan and failing to reinstate him, anddenying him and employee Luke Swarnes a wage increase because of their unionactivity,Respondent discriminated against employees in regard to hire or tenure ofemployment and terms or conditions of employment, to discourage membership inthe Union, or in any labor organization, and the selection of the Union, or any labororganization, as collective-bargaining representative, in violation of Section 8(a)(3)and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERKamp Togs, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, by discriminatorily discharging its em-ployees, denying them wage increases, or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any term or condition ofemployment.(b) Interrogating employees with respect to union activity or other concertedactivity, in a manner constituting interference with, coercion, or restraint of em-ployees in violation of Section 8 (a) (1) of the Act.(c)Threatening employees with the closing down of the plant, loss of employ-ment, harsher working conditions, denial of wage increases and a collective-bargainingcontract with a representative they select in a Board-conducted election, or otherreprisals, if they engage in union activity, or other concerted activity, or select theUnion or any other labor organization as their collective-bargaining representative.(d)Engaging in surveillance, or giving the appearance of engaging in surveillance,of employees' union activities, or other concerted activities.(e)Promising employees a profit-sharing plan, wage increases, additional vacationtime, or other benefits, if they abandon union activity, or vote against the Unionor any other labor organization in a Board-conducted election; however, any existingbenefits are not hereby affected.(f) In any other manner interfering with, restraining, or coercing employees in theexercise of their right to self-organization, to join or assist the Union, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other -concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the purposesof the Act:'(a)Offer Victor Mannahan immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him and Luke Swarnes whole for any loss of earnings theymay have suffered by reason of the discrimination against them, together with interestat the rate of 6 percent per annum, in the manner set forth in the section entitled"The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all, payroll records, social security records, timecards, per-sonnel records and reports, and all other records necessary or useful to determinethe amount of backpay and interest under the terms of this Recommended Order.(c)Post at its plant in Clarksville, Missouri, copies of the attached notice marked"Appendix." 10Copies of said notice, to be furnished by the Regional Director forRegion 14, shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and be maintained byit for a period of 60 consecutive days from the date of posting, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notice is not altered,defaced, or covered by any other material.101f this Recommended Order be adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"In the notice. In the further event that the Board's Order be enforcedby a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." KAMP TOGS, INC.207(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Trial Examiner's Decision and Recommended Order, what steps Respondenthas taken to comply therewith."It is further recommended that unless on or before 20 days from the date of thereceipt of this Trial Examiner's Decision and Recommended Order the Respondentnotifies the said Regional Director, in writing, that it will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid."In the event that this Recommended Order is adopted by the Board, paragraph 2(d)thereof shall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor organization of our employees,by discharging employees, denying them wage increases, or refusing to reinstatethem,or inany other manner discriminating against them in regard to theirhire or tenure of employment or any term or condition of employment.WE WILL NOT question employees with respect to union activity or otherconcerted activity,in a mannerconstituting interference with, coercion, or re-straint of employees in violation of Section 8(a)(1) of the National LaborRelations Act, as amended.WE WILL NOT threaten employees with the closing down of the plant, loss ofemployment, harsher working conditions, denial of wage increases and a collec-tive-bargaining contract with a representative they select in a Board-conductedelection,or other reprisals, if they engage in union activity, or other concertedactivity, or select the Union or any other labor organization as their collective-bargaining representative.WE WILL NOTengage in,or give the appearance of engaging in, the sur-veillance of employees' union activities, or other concerted activities.WE WILL NOT promise employees a profit-sharing plan, wage increases, addi-tional vacationtime,or other benefits, if they abandon union activity, or voteagainstthe Union or any other labor organization in a Board-conducted election.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their rights to self-organization, to join or assist theabove Union, or any other labor organization, to bargain collectively throughrepresentativesof their own choosing, and toengage inother concerted activities,for the purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act, as amended.WE WILL offer Victor Mannahan immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him and Luke Swarnes whole for anyloss of pay, including interest, which they have suffered by reason of the dis-criminationagainst them.All our employees are free to become,remain,or refrain from becoming orremaining,members of International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization.KAMP TOGS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Victor Mannahan, if presently serving in the Armed Forcesof the United States, of his right to full reinstatement upon application in accordancewith the Selective Service Act and Universal Military Training and Service Act of1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 4459Federal Building, 1520 Market Street, St. Louis, Missouri, Telephone No. Main1-8100, Extension 4142, if they have any questions concerning this notice or com-pliance with its provisions.Hotel& Restaurant Employees & Bartenders InternationalUnion, Local 343, AFL-CIOandHerman TurnerandResortConcessions,Inc., Party to the Contract.Case No. 3-CB-678.August 5, 1964DECISION AND ORDEROn April 1, 1964, Trial Examiner James T. Barker issued his Deci-sion inthe above-entitled proceeding, finding that it would not effectu-ate the policies of the Act to assert jurisdiction over Resort Conces-sions, Inc., and recommending that the complaint herein be dismissed,as set forth in the attached Trial Examiner's Decision.Thereafter,the General Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the ex-ceptions and briefs, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June 21, 1963, by Herman Turner, an individual, the Act-ing Regional Director of the National Labor Relations Board for Region 3, on Sep-tember 4, 1963, issued a complaint and notice of hearing designating Hotel &Restaurant Employees & Bartenders International Union, Local 343, AFL-CIO, asRespondent, and alleging violations of Section 8(b) (1) (A) and 8(b) (2) of theNational Labor Relations Act, as amended, hereinafter called the Act. In its answerthe Respondent asserted that the operations of Resort Concessions, Inc., have no im-pact upon commerce and, consequently, Resort Concessions, Inc., is not engaged incommerce within the meaning of Section 2(6) and (7) of the Act.The Respondentfurther denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner James T. Barker atMonticello, New York, on September 26, 1963.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evidence,,to present oral argument, and to file briefs with me.The General Counsel presentedoral argument and on November 12, 1963, the Respondent filed a memorandum oflaw with me.148 NLRB No. 20.